499 S.W.2d 187 (1973)
Harry Murth KEITH, Appellant,
v.
The STATE of Texas, Appellee.
No. 46219.
Court of Criminal Appeals of Texas.
April 11, 1973.
Rehearing Denied May 9, 1973.
*188 Harris E. Lofthus, Amarillo, for appellant.
Jim D. Vollers, State's Atty., and Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION
DALLY, Commissioner.
The conviction is for the misdemeanor offense of driving a motor vehicle upon a public highway while intoxicated; the punishment 3 days confinement in the County jail and a fine of $100.00.
The appellant's sole ground of error is that the court improperly charged the jury on the presumption of intoxication under the provisions of Article 802f, Sec. 3(a), Vernon's Ann.P.C. That article provides that a chemical analysis showing the presence of 0.10% or more by weight of alcohol in a defendant's blood is admissible in evidence and may give rise to a presumption of intoxication.
The appellant's complaint concerning the charge is not before us for consideration because no written objection to the court's charge was made as required by Article 36.14, Vernon's Ann.C.C.P. and see e. g. Woods v. State, 479 S.W.2d 952 (Tex.Cr. App.1972) and Williams v. State, 477 S.W. 2d 24 (Tex.Cr.App.1972). Nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.